Citation Nr: 1030783	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  07-17 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Army from May 1988 to 
July 1990 and from May 1994 to January 1997, with additional 
service as a U.S. Military Academy (USMA) cadet from July 1990 to 
May 1994.  Service as a cadet at the USMA is considered active 
duty military service for VA ratings purposes.  38 C.F.R. § 3.6 
(b)(4) (2009).  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the RO in 
Cleveland, Ohio, which, in relevant part, denied the claim for 
service connection for tinnitus.  

The appellant testified before the undersigned at a June 2010 
hearing at the RO.  A transcript has been associated with the 
file.


FINDING OF FACT

The appellant's tinnitus is at least as likely as not related to 
inservice noise exposure during demolitions training.  


CONCLUSION OF LAW

The appellant's tinnitus was incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA)

The claim has been granted, as discussed below.  As such, the 
Board finds that any error related to the VCAA on the claim is 
moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159 (2009); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. 
Cir. 2007).




II. Service Connection

The appellant contends that he has tinnitus that began during 
service as a result of inservice noise exposure.  For the reasons 
that follow, the Board concludes that service connection is not 
warranted. 

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent and credible evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  

The appellant claims that he has tinnitus due to inservice noise 
exposure in demolitions as part of his duties with the 20th 
Engineering Brigade, 37th Engineering Battalion at Fort Bragg.  
While his military occupational specialty (MOS) was an interior 
electrician, he was required to have some experience with 
demolitions.  He reports that he was trained in demolitions and 
was around several loud explosions.

The appellant's service personnel records show that he was 
assigned to that unit during his 1988-1990 period of service, as 
an interior electrician.  The appellant has submitted a copy of 
the Army standards for his MOS.  These do show that demolitions 
knowledge was required.  The appellant's friends from service 
have also submitted statements that they had the same MOS and 
that they went through demolitions training as well.  The Board 
considers the evidence that the appellant was exposed to acoustic 
trauma as consistent with the conditions of his service.  See 
38 U.S.C.A. § 1154(a) (West 2002).  However, mere acoustic trauma 
does not necessarily lead to tinnitus or to a service-connected 
disability.  

The appellant's service treatment records show no reference to 
tinnitus.  The appellant underwent repeated physical evaluations 
in which he denied ear trouble.  The absence of contemporaneous 
medical records does not, in and of itself, render lay testimony 
not credible.  See Buchanan.

The appellant's wife submitted a January 2006 statement 
indicating that she met the appellant in 1997 and when they first 
began sleeping together, the appellant had to have the television 
on to get to sleep because of ringing in his ears that began in 
service.  

The appellant also obtained a January 2006 statement from a 
private doctor.  In this note, the doctor indicates that the 
appellant has a history of tinnitus since his service in the 
military.  

The appellant also underwent a November 2006 VA examination in 
connection with this claim.  Following interview, physical 
examination and review of the claims file, the examiner concluded 
that the appellant at least as likely as not had tinnitus due to 
inservice noise exposure.  

The Board finds that the evidence is at least in equipoise.  The 
appellant's service treatment records do not show tinnitus and he 
denied ear trouble on multiple occasions.  The appellant and his 
wife report tinnitus since separation from service.  The VA 
examiner found that tinnitus was at least as likely as not the 
result of inservice noise exposure, despite the absence of 
complaints in the service treatment records.  Resolving 
reasonable doubt in favor of the appellant, the Board finds that 
the appellant's tinnitus is at least as likely as not related to 
inservice noise exposure in demolitions training.  Service 
connection is warranted.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to service connection for tinnitus is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


